per curiam:
El 7 de septiembre de 2000, el Sr. Ignacio Sánchez Guzmán nos presentó una queja contra la Leda. Norma I. Concepción Peña (en adelante la licenciada Con-cepción Peña o la querellada) para alegar que ésta había incurrido en violación a los cánones del Código de Etica Profesional. Le remitimos una copia del expediente al Pro-curador General y éste nos sometió su informe el 29 de noviembre de 2000. Con el beneficio del informe del Procu-rador General y de la reacción a éste de la querellada pro-cedemos a resolver.
II
En 1994, el señor Sánchez Guzmán (en adelante el se-ñor Sánchez Guzmán o quejoso) contrató los servicios pro-fesionales de la licenciada Concepción Peña para que ins-tara una acción judicial contra Caribbean Petroleum Corp. por incumplimiento de contrato y por daños y perjuicios. El pacto de honorarios entre abogado y cliente fue verbal y contingente; el cliente pagaría a la abogada el 33% de lo que concediera el tribunal. En la demanda contra Caribbean Petroleum Corp. se solicitó la devolución del precio pagado por la estación de gasolina —treinta y cinco mil dólares ($35,000) y quinientos mil dólares ($500,000)— por los daños económicos, la merma económica y los daños mentales y emocionales.
El tribunal decidió dividir el caso en dos (2) etapas. En la primera resolvió interlocutoriamente que Caribbean Petroleum Corp. debía efectuar ciertas reparaciones a la es-tación de gasolina, y en la segunda parte resolvería lo re-lacionado a los daños por incumplimiento de contrato, daños económicos y daños mentales.
Mientras se estaba dilucidando la parte referente a la concesión de daños en el tribunal de instancia, el señor *503Sánchez Guzmán decidió vender la estación de gasolina. La querellada preparó el correspondiente contrato de compraventa. El precio de venta de la estación de gasolina fue de ciento cincuenta mil dólares ($150,000) de los cuales el señor Sánchez Guzmán pagó a la querellada cincuenta mil dólares ($50,000); es decir, el 33 1/3% del precio total.
En junio de 2000, la querellada le informó al señor Sán-chez Guzmán que el tribunal de instancia había denegado la reclamación de daños, pero que se podía llevar una ape-lación para lo cual le cobraría dos mil dólares ($2,000). Ante tal situación, el quejoso acudió a otro abogado para consultar su caso. Cuando éste le notificó a la querellada, ella le indicó que le entregaría no sólo ese caso, sino todos los expedientes que tenía de otros casos suyos que estaban pendientes.
El día después de esta conversación, el señor Sánchez Guzmán acudió a la oficina de la licenciada Concepción Peña para recoger su expediente, lo cual no fue posible. El próximo día, el quejoso fue nuevamente a buscar sus expedientes. En esta ocasión, la secretaria de la abogada le solicitó que firmara un documento pero, ante la negativa de ésta a entregarle una copia de dicho documento, el quejoso se negó a firmarlo.(1) Procedió entonces a solicitar por escrito la entrega de los expedientes.
El 16 de junio de 2000, la querellada le sometió al que-joso una factura por mil quinientos setenta y cinco dólares ($1,575) por servicios rendidos en otros casos en los que él servía de contacto en un caso de sucesión. Este pagó dicha factura.
En su contestación a la queja, la querellada alegó que el acuerdo de honorarios consistía en el 33% de “todo lo que yo [la querellada] te consig[a] en el caso”. La licenciada Concepción Peña alegó que antes de la venta de la estación *504de gasolina, el quejoso le había preguntado que si ella co-braba de dicha venta, a lo que ella respondió en la afirmativa. La justificación para la remuneración de cin-cuenta mil dólares ($50,000) a favor de la abogada radi-caba, según ella, en que la remodelación que hizo Caribbean Petroleum Corp. a la estación de gasolina contribuyó al aumento de valor del bien y que esa remode-lación se consiguió gracias a las gestiones diligentes de la abogada relacionadas con el caso.
II
Debemos aclarar que no estamos dilucidando una acción de impugnación o cobro de honorarios contingentes o regulares. Este no es el foro apropiado para resolver, en primera instancia, este tipo de acción.(2) Estamos ante una acción disciplinaria en la cual discutiremos los honorarios contingentes y el cobro de honorarios sólo en la medida en que las actuaciones de la licenciada Concepción Peña pue-dan haber violado los cánones del Código de Ética Profesio-nal, específicamente el Canon 24 (4 L.P.R.A. Ap. IX).
 Situaciones como las del caso de autos son las que han motivado a que hayamos calificado de deseable llegar a un acuerdo escrito sobre honorarios de abogado al inicio de la relación profesional entre abogado y cliente. Méndez v. Morales, 142 D.P.R. 26 (1996); Pérez v. Col. Cirujanos Dentistas de P.R., 131 D.P.R. 545 (1992). Al iniciar una gestión profesional, todo abogado y abogada debe tener presente el Canon 24 del Código de Ética Profesional, supra, ya que éste expresa las normas generales que deben regir en la fijación de honorarios de abogado. En casos como el de autos, en el que no era anticipable del todo la extensión de los honorarios, un abogado debe reducir a escrito el *505acuerdo sobre honorarios, para así evitar confusión y dis-crepancias con su cliente. Méndez v. Morales, supra, págs. 34-35.
Además, en casos de pacto de honorarios contingentes, el abogado tiene el deber de explicar al cliente las consecuencias de este tipo de pacto. Sólo si el cliente así lo desea luego de entender las consecuencias es que deben pactarse los honorarios contingentes, siempre teniendo presente que éstos deben ser beneficiosos para el cliente. Ramírez, Segal & Látimer v. Rojo Rigual, 123 D.P.R. 161 (1989); Pérez v. Col. Cirujanos Dentistas de P.R., supra; In re Castro Mesa et al., 131 D.P.R. 1037 (1992); Méndez v. Morales, supra.
Cuando lo único que existe es la expresión verbal de honorarios ascendentes al 33% de “todo lo que [la querellada] ... consig[a] en el caso”, este acuerdo se interpreta como que el abogado sólo “es compensado si gana el caso y en proporción a la cuantía concedida en la sentencia”. Colón v. All Amer. Life & Cas. Co., 110 D.P.R. 772, 776 (1981). En estos casos no es propio que los honorarios del abogado dependan de contingencias ajenas a su labor dentro del caso.
El problema medular de índole ético-profesional en el caso de autos no se circunscribe a la falta de claridad en los términos del acuerdo de los honorarios de abogado, según lo recomienda el Canon 24 del Código de Ética Profesional, supra, sino que entraña algo más, la separación que existe entre la celebración de la compraventa del bien litigioso y toda ganancia que pudiese generarse en el pleito que fue objeto de honorarios contingentes. Es decir, los honorarios que correspondían a la querellada en la celebración de la compraventa no eran parte de los honorarios contingentes que pactó para llevar el caso. En cuanto a esta transacción, que era ajena al pleito, sólo podía cobrar lo que generalmente cobran los abogados al cerrar una *506transacción de esta naturaleza.(3) Cabe señalar, además de lo antes reseñado, que la licenciada Concepción Peña, en violación a lo establecido por la Ley Núm. 9 de 8 de agosto de 1974 (4 L.P.R.A. see. 742), le cobró a su cliente el 33 1/3% de lo que entendió era la base de los honorarios contingentes, no el 33% que establece como máximo dicha ley.(4) Esta ley expresamente prohíbe el cobro de una can-tidad en exceso de lo allí autorizado y le impone a los tribunales el deber de velar por su estricto cumplimiento, dis-poniendo expresamente que su violación “será causa para acción disciplinaria ante el Tribunal Supremo” y que “todo contrato o convenio otorgado con el fin de evadir la prohibición ... será nulo y no tendrá valor alguno”. Id.
En la querella que tenemos ante nuestra consideración y en lo que respecta al caso objeto de honorarios contingen-tes, el foro de instancia concedió una parte de la reclama-ción, la reparación de la estación de gasolina, y denegó la otra, los daños y perjuicios. Por lo tanto, en cuanto a ésta última no existían honorarios contingentes. De determinar que bajo las circunstancias de este caso procedía el cobro de honorarios contingentes, éstos eran por el 33% y sólo sobre la cantidad concedida para reparar la estación de gasolina.
De todo lo antes expuesto surge con meridiana claridad que la licenciada Concepción Peña violó el Canon 24 del Código de Ética Profesional, supra. Sin embargo, como ate-nuante hay que considerar que la querellada fue diligente en sus gestiones como abogada del señor Sánchez Guzmán. Tomando en consideración la conducta de la licenciada Concepción Peña y los atenuantes antes expresados, procedemos a amonestarla y apercibirle que de incurrir en vio-*507laciones similares en el futuro, seremos más severos en la imposición de sanciones disciplinarias.

Se dictará la correspondiente sentencia.

El Juez Asociado Señor Corrada Del Río disintió con una opinión escrita. El Juez Asociado Señor Fuster Berlin-geri no intervino.
— O —

(1) De Tina parte, la querellada alega que ese documento solamente certificaba la entrega de expediente. El quejoso, a su vez, alega que el documento constituía un relevo de responsabilidad.


(2) Nada de lo aquí resuelto prejuzga cualquier acción que cualesquiera de las partes entienda procede con relación a este particular.


(3) Del expediente surge que la querellada cualificó a la compradora e hizo los correspondientes contratos de opción a compra y compraventa.


(4) Además, la licenciada Concepción Peña utilizó para el cómputo de los honorarios contingentes no sólo el incremento del valor del inmueble, sino su costo total.